DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Applicant amended claim 2 in correspondence dated 02/16/2022.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
3. (Currently Amended) The smartphone antenna module of Claim 
antenna pattern and the second antenna pattern are electrically connected each other through a plurality of vias.
4. (Currently Amended) The smartphone antenna module of Claim 
extension line is referred to as a first inner extension line, wherein the smartphone antenna module further comprises a second inner extension line formed on the second major surface, in which the second inner extension connects to the inner antenna pattern and extends along the radial direction through the radially-extending outer gap.
5. (Currently Amended) The smartphone antenna module of Claim 
6. (Currently Amended) The smartphone antenna module of Claim 
7. (Currently Amended) A smartphone comprising:
a battery; and the smartphone antenna module of Claim 
Allowable Subject Matter
Claims 2-7 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918.  The examiner can normally be reached on 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi may be reached at 5712722105.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.






/Andrea Lindgren Baltzell/
Primary Examiner, Art Unit 2845